Mr. Presiding Justice Gridley delivered the opinion of the court. 6. Malicious prosecution, § 97*—when punitive damages recoverable. Punitive damages are recoverable in an action for malicious prosecution where the arrest is made under such circumstances as to indicate a wanton disregard by defendant of the rights of plaintiff in causing his arrest, or where the arrest is procured by means of a false affidavit. 7. Malicious prosecution, § 97*—how punitive damages should be assessed. In assessing punitive damages in actions of malicious prosecution there should be a wide difference between cases where defendant slightly fails to use ordinary care and acts without justifiable cause, but without malice, in causing plaintiff’s arrest, and cases where defendant intended to do plaintiff a wrong, and uses criminal process to gratify hatred and ill-will, each case being governed by its own facts, and to be decided reasonably and equitably. ' 8. Malicious prosecution, § 98*-—when verdict not excessive. In an action for malicious prosecution, where plaintiff after his arrest on a criminal warrant was in confinement in a cell for four hours before being released on bail, a verdict for plaintiff for $1,000 held not so excessive as to indicate passion or prejudice in the minds of the jury. 9. Appeal and error, § 1406*—when verdict not disturbed on ground of excessiveness on appeal. The Appellate Court is not warranted in reducing the amount of a verdict, although on some single aspect of the case a smaller amount would be more satisfactory, where the trial court when appealed to refused to interfere and where the Appellate Court is unable to assign a clear and satisfactory reason for interference.